Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6, 8-11, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao, Yizhi, and Xiaowen Sun ("Performance Assurance for 5G Networks Including Network Slicing." Journal of ICT Standardization, Vol. 7 Issue 2 (May 2019): 93-108; accessed <https://doi.org/10.13052/jicts2245-800X.722>), hereafter, “Yao.”
 
As to claim 1, Yao discloses an apparatus to be employed as a Management Data Analytics Service (MDAS) producer, the apparatus comprising: 

network interface circuitry (NIC) configurable to obtain input data related to one or more managed networks and services from one or more data sources (section 2.3, page 99, particularly, “The measurement job control related service producer (e.g., NF measurement job control service producer, NSSI measurement job control service producer, NSI measurement job control service producer) provides the measurement results (i.e. the value of the measurement type(s)) to the performance data reporting related service producer, and the performance data reporting related service producer generates the performance date file(s) for the consumer(s) and emits the notifyFileReady or notifyFilePreparationError notifications to the subject consumer(s) that have subscribed to these notifications.”; this functions in a networked environment, see section 1 “Introduction” with “network interface circuitry” being inherent to any device that interfaces with those networks) and provide an analytics report to an MDAS consumer for root cause analysis of ongoing issues, prevention of potential issues, and prediction of network or service demands (section 2.3, page 99, particularly, “The performance data reporting related service producer shall be able to allow the consumer to access the file using the following FTP (File Transfer Protocol) or SFTP (Secure File Transfer Protocol), and the performance data reporting related service producer shall always act as server while the consumer shall always act as the initiator (client) of file transfer actions.” and section 2.6, page 102, particularly, “The management analytical data, derived from the current and historical performance measurements, can be used to diagnose ongoing issues and also to predict any potential issues. The consumer can use the management analytical data to locate and solve the issues, or prevent the potential failures. The MDAS (management data analytics service) can also provide the analytical input to SON functions for the network management automation, as shown in Figure 8.”); and 
processor circuitry communicatively coupled with the NIC, the processor circuitry configurable to: prepare, process, and analyze the input data, and generate the analytics report based on the preparation, processing, and analysis (section 2.6, page 102, particularly, “The management analytical data, derived from the current and historical performance measurements, can be used to diagnose ongoing issues and also to predict any potential issues. The consumer can use the management analytical data to locate and solve the issues, or prevent the potential failures. The MDAS (management data analytics service) can also provide the analytical input to SON functions for the network management automation, as shown in Figure 8.”).
  
 As to claim 11, Yao discloses one or more non-transitory computer readable media (NTCRM) comprising instructions, wherein execution of the instructions by one or more processors of a computing system employed as a Management Data Analytics Service (MDAS) function is to cause the computing system to: 
obtain input data related to one or more managed networks and services from one or more data sources (section 2.3, page 99, particularly, “The measurement job control related service producer (e.g., NF measurement job control service producer, NSSI measurement job control service producer, NSI measurement job control service producer) provides the measurement results (i.e. the value of the measurement type(s)) to the performance data reporting related service producer, and the performance data reporting related service producer generates the performance date file(s) for the consumer(s) and emits the notifyFileReady or notifyFilePreparationError notifications to the subject consumer(s) that have subscribed to these notifications.”); 
generate an analytics report based on analysis of the input data  (section 2.3, page 99, particularly, “The performance data reporting related service producer shall be able to allow the consumer to access the file using the following FTP (File Transfer Protocol) or SFTP (Secure File Transfer Protocol), and the performance data reporting related service producer shall always act as server while the consumer shall always act as the initiator (client) of file transfer actions.” and section 2.6, page 102, particularly, “The management analytical data, derived from the current and historical performance measurements, can be used to diagnose ongoing issues and also to predict any potential issues. The consumer can use the management analytical data to locate and solve the issues, or prevent the potential failures. The MDAS (management data analytics service) can also provide the analytical input to SON functions for the network management automation, as shown in Figure 8.”); and 
send an analytics report to a Self-Organizing Network (SON) function for root cause analysis of ongoing issues, prevention of potential issues, and prediction of network or service demands, wherein the analytics report describes an identified network or cell coverage issue related to the SON function (section 2.3, page 99, particularly, “The performance data reporting related service producer shall be able to allow the consumer to access the file using the following FTP (File Transfer Protocol) or SFTP (Secure File Transfer Protocol), and the performance data reporting related service producer shall always act as server while the consumer shall always act as the initiator (client) of file transfer actions.” and section 2.6, page 102, particularly, “The management analytical data, derived from the current and historical performance measurements, can be used to diagnose ongoing issues and also to predict any potential issues. The consumer can use the management analytical data to locate and solve the issues, or prevent the potential failures. The MDAS (management data analytics service) can also provide the analytical input to SON functions for the network management automation, as shown in Figure 8.”).

As to claims 5 and 18, Yao discloses the input data includes at least one of: performance measurements (section 2.3, page 99, particularly, “The measurement job control related service producer (e.g., NF measurement job control service producer, NSSI measurement job control service producer, NSI measurement job control service producer) provides the measurement results (i.e. the value of the measurement type(s)) to the performance data reporting related service producer, and the performance data reporting related service producer generates the performance date file(s) for the consumer(s) and emits the notifyFileReady or notifyFilePreparationError notifications to the subject consumer(s) that have subscribed to these notifications.”), Minimization Drive Test (MDT) reports, Radio Link Failure (RLF) reports, Radio Resource Control (RRC) Connection Establishment Failure (RCEF) reports; user equipment (UE) location reports, Quality of Experience (QoE) reports, geographical data and terrain data of one or more Radio Access Networks (RANs), configuration data, alarm informations, trace data, data provided by a Network Data Analytics Function (NWDAF), Quality of Service (QoS) data, and Charging Data Record (CDR) data.

As to claims 6 and 14, Yao discloses to prepare, process, and analyze the input data, the processor circuitry is configurable to: classify the input data; correlate the input data with historical data; learn or recognize one or more data patterns; and derive inferences, insights, and predictions based on the learning (section 2.6, page 102).


As to claims 8 and 17, Yao discloses the MDAS consumer is a Self-Organizing Network (SON) function, and the analytics report describes an identified network or cell coverage issue related to the SON function (section 2.3, page 99, particularly, “The performance data reporting related service producer shall be able to allow the consumer to access the file using the following FTP (File Transfer Protocol) or SFTP (Secure File Transfer Protocol), and the performance data reporting related service producer shall always act as server while the consumer shall always act as the initiator (client) of file transfer actions.” and section 2.6, page 102, particularly, “The management analytical data, derived from the current and historical performance measurements, can be used to diagnose ongoing issues and also to predict any potential issues. The consumer can use the management analytical data to locate and solve the issues, or prevent the potential failures. The MDAS (management data analytics service) can also provide the analytical input to SON functions for the network management automation, as shown in Figure 8.”).

As to claims 9 and 16, Yao discloses the NIC is further configurable to: obtain, from the MDAS consumer, an updated analytics report indicating that the coverage issue is one of solved, mitigated, or deteriorated (section 2.6, page 102, actions taken by the consumers would be evaluating in any subsequent reports). 

As to claim 10, Yao discloses the analytics report includes one or more of a coverage issue identifier, coverage issue type indication, a start time of the coverage issue, a stop time of the coverage issue, a geographical area and location where the coverage issue exists, a root cause of the coverage issue, a radio access technology (RAT) indication, Managed Object Instances (MOIs) of cells affected by the coverage issue (section 3.1, pages 103-105), a severity level of the coverage issue; and one or more recommended actions.

As to claim 19, Yao discloses the SON function is a centralized SON function, distributed SON function, or hybrid SON function (section 2.6, page 102).

As to claim 20, Yao discloses the SON function is one of a Load Balancing Optimization (LBO) function, Handover Parameter Optimization function, Centralized Capacity and Coverage Optimization (CCO) function, Distributed CCO function, Random Access Optimization function, SON coordination function, self-establishment and self-configuration function, Automatic Neighbour Relation (ANR) management function, physical cell identity (PCI) Configuration function, automatic radio configuration data (ARCF) function, interference coordination function, self-healing function, Active Antenna System (AAS)-based Deployment SON function, trace and MDT reporting function, Mobility Robustness Optimization (MRO) function, Energy Saving Management (ESM) function, network slice instance (NSI) resource allocation optimization function (section 4, page 107), automatic NSI creation function, Multi-vendor Plug and Play function, quality of communication services optimization function, cross-slice network resource optimization function, multi-aspect/multi-domain resource optimization function, or an automatic channel state information (CSI) creation function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 7, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Kim et al (US Pub. No. 2022/0312509).

 As to claim 2, Yao discloses actions that are taken by the MDAS consumer based on the analytics report (section 2.6, page 102) but does not disclose obtaining an execution report describing those actions. However, Kim discloses obtain an execution report describing actions taken by a MDAS consumer based on the analytics report ([0236], particularly, “For example, the control unit 120 may request, search, receive, or use data of the learning processor unit 140c or the memory unit 130 and control the constituent elements of the AI device 100 to perform a predicted operation or an operation determined to be preferred among at least one feasible operation. The control unit 120 may collect history information including the operation contents of the AI device 100 and operation feedback by a user and store the collected information in the memory unit 130 or the learning processor unit 140c or transmit the collected information to an external device such as an AI server (400 of FIG. 13). The collected history information may be used to update a learning model.”).  Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Yao and Kim in order to provide a process that self learning and may improve after multiple iterations.

 As to claim 3, the teachings of Yao and Kim as combined for the same reasons set forth in claim 2’s rejection further discloses the processor circuitry is further configurable to: evaluate results of the actions taken by the MDAS consumer (Yao, section 2.6, page 102, actions taken by the consumers would be evaluating in any subsequent reports and Kim, [0236]).

As to claim 4, Yao discloses the input data includes execution reports of actions taken by one or more other MDAS consumers (Yao, section 2.6, page 102, actions taken by the consumers would be evaluating in any subsequent reports and Kim, [0236]).

 As to claims 7 and 15, Yao discloses the parent claim but does not disclose the processor circuitry is further configurable to: train a machine learning (ML) model to perform the learning or recognition and to derive the inferences, insights, and predictions.  However, Kim discloses a processor circuitry is further configurable to: train a machine learning (ML) model to perform the learning or recognition and to derive the inferences, insights, and prediction (Kim, [0236]). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Yao and Kim in order to provide a process that self learning and may improve after multiple iterations.

As to claim 12, Yao discloses actions that are taken by the SON function based on the analytics report (section 2.6, page 102) but does not disclose obtaining an execution report describing those actions. However, Kim discloses obtain an execution report describing actions taken based on the analytics report ([0236], particularly, “For example, the control unit 120 may request, search, receive, or use data of the learning processor unit 140c or the memory unit 130 and control the constituent elements of the AI device 100 to perform a predicted operation or an operation determined to be preferred among at least one feasible operation. The control unit 120 may collect history information including the operation contents of the AI device 100 and operation feedback by a user and store the collected information in the memory unit 130 or the learning processor unit 140c or transmit the collected information to an external device such as an AI server (400 of FIG. 13). The collected history information may be used to update a learning model.”).  Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Yao and Kim in order to provide a process that self learning and may improve after multiple iterations.

As to claims 13, the teachings of Yao and Kim as combined for the same reasons set forth in claim 12’s rejection further discloses evaluate results of the actions taken by the SON function for further analysis (Yao, section 2.6, page 102, actions taken by the consumers would be evaluating in any subsequent reports and Kim, [0236]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pub. No. 2022/0150740 (Yao et al) - In an example implementation, a management module of a wireless communications network is configured to receive measurement data from one or more network modules regarding establishing communications sessions on the wireless communications network and/or modifying communications sessions on the wireless communications network. Further, the management module can generate one or more performance metrics based on the measurement data, and transmit the performance metrics to one or more other network modules for further processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452